SENTENCIA
(Regla 50)
Vista la solicitud de revisión, memorando y documentos anejos, se expide el auto y se dicta sentencia para modifi-car la del Tribunal Superior, Sala de San Juan (Hon. Ángel G. Hermida, Juez), de 3 de febrero de 1992, a los únicos fines de que los originales de los informes financieros sean presentados por los legisladores al Director Ejecutivo de la Oficina de Ética Gubernamental, y simultáneamente, los referidos legisladores sometan directamente las copias de éstos a El Vocero de Puerto Rico.

Así modificada, se confirma.

Lo pronunció y manda el Tribunal, y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió una opinión concurrente, a la cual se unió el Juez Asociado Señor Hernández Denton. El Juez Asociado Se-ñor Fuster Berlingeri no intervino.
(.Fdo.) Francisco R. Agrait Liado Secretario General